IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00416-CR

JOHN DAVID WAGUESPACK,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 19th District Court
                           McLennan County, Texas
                           Trial Court No. 2012-46-C1


                                     ORDER

      On November 19, 2013, appellant, John David Waguespack, was convicted of

sexual assault, a first degree felony. See TEX. PENAL CODE ANN. § 22.011 (West 2011).

Appellant was sentenced to life in prison. On the same date, appellant filed his notice

of appeal in this Court. The appellate record was originally due in this appeal on

January 21, 2014. See TEX. R. APP. P. 35.2(a) (appellate record must be filed in the

appellate court within 60 days after the date “the sentence is imposed or suspended in
open court or the order appealed from is signed” if a motion for new trial is not filed).1

       On January 22, 2014, the court reporter, Rachell D. Karr, filed a motion for

extension of time to file the reporter’s record. We granted Karr’s motion for extension

of time and ordered that the reporter’s record be filed on April 21, 2014. Subsequently,

on April 21, 2014, Karr filed another motion for extension of time to file the reporter’s

record requesting a 60 day extension to file the record. We granted Karr’s motion for

extension of time in part and ordered that the record be filed by June 20, 2014. No

record has been filed.

       It is the joint responsibility of this Court and the trial court to ensure that the

appellate record is timely filed. Id. at R. 35.3(c). Further, this Court may enter any order

necessary to ensure the timely filing of the appellate record. Id. Accordingly, we abate

this appeal and order the trial court to conduct a hearing within 21 days from the date

of this order to determine a date certain by when the reporter’s record can be filed in a

manner that does not further delay the prosecution of this appeal or have the practical

effect of depriving appellant of his right of appeal.

       The court reporter is ordered to file a supplemental reporter’s record with this

Court containing the transcription of the hearing within seven days of the hearing.

Further, the district clerk shall file a supplemental clerk’s record with this Court

containing the trial court’s findings and order within seven days of the hearing.



                                                    PER CURIAM

       1   The clerk’s record in this matter has been filed.

Waguespack v. State                                                                   Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 10, 2014




Waguespack v. State                    Page 3